UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6250



CHARLES GENE ROGERS,

                Petitioner - Appellant,

          v.


DON G. WOOD,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00269-JAB-PTS)


Submitted:   April 17, 2008                 Decided:   April 30, 2008


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Gene Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Gene Rogers, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Rogers has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                     - 2 -